Citation Nr: 0009619	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-16 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychoneurosis 
(anxiety disorder) secondary to service-connected skin 
disability (dermatitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from January 1951 to 
January 1953.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
Regional Office (VARO).

The Board notes that an appeal on the issue of service 
connection for eye disability has not been perfected as the 
appellant did not file a substantive appeal regarding the eye 
disability.  See Substantive Appeal, VA Form 9, dated October 
1998; see also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 
(1998).  Accordingly, the Board lacks jurisdiction to review 
this issue.


FINDINGS OF FACT

1.  The appellant seeks service connection for anxiety 
secondary to service-connected skin disability (dermatitis).

2.  VARO denied service connection for anxiety secondary to 
service-connected skin disability (dermatitis) in March 1996.  
An appeal on that decision was withdrawn, and the March 1996 
adverse decision became final.

3.  Evidence submitted since VARO's March 1996 decision 
includes report of VA examination dated May 1998, which 
reflects that "[t]here seems to be reasonable evidence 
suggesting association between his chronic anxiety and his 
medical chronic skin condition..."

4.  Report of VA examination dated May 1998 was not 
considered on the previous adjudication of the appellant's 
claim for service connection for anxiety and tends to show a 
positive relationship between the appellant's service-
connected skin disorder and his anxiety symptoms.
5.  The appellant's service-connected dermatitis is rated at 
the 50 percent disability level based on skin symptoms and 
nervous manifestations, such as, symptoms of anxiety.

6.  Recent VA psychiatric examinations in January 1996 and 
May 1998 along with VA outpatient treatment records reflect a 
history of skin exacerbations with anxiety manifestations 
along with an Axis I diagnosis for "[p]sychological factors 
affecting medical condition."

7.  Competent medical evidence has not been presented showing 
that the appellant has any psychoneurotic disease that is 
separate and apart from the "psychological factors affecting 
[his] medical [skin] condition."


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for anxiety secondary to service-
connected skin disability (dermatitis) has been presented.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

2.  A well grounded claim for service connection for a 
psychoneurosis to include anxiety disorder, separate and 
apart from service-connected manifestations of skin 
disability (dermatitis), has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.310(a)(1999); Allen v. Brown, 7 Vet.App. 439 (1994) (en 
banc).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

VARO denied the appellant's claim for service connection for 
anxiety secondary to service-connected skin disability 
(dermatitis) in March 1996.  The appellant appealed this 
decision, but later withdrew his appeal prior to 
certification of the claim to the Board.  The March 1996 
decision became final.

We note that a final rating determination is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7104 
(West 1991), 38 C.F.R. § 20.1100 (1999).  Under pertinent law 
and regulations, as interpreted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court), the 
Board may reopen and review a claim which has been previously 
denied only if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 1 Vet.App. 
140 (1991).  The credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.
The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

VARO denied the appellant's claim for service connection in 
March 1996 based on a determination that competent medical 
evidence had not been presented to well ground the claim.  
See 38 U.S.C.A. § 5107; Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).

Evidence submitted since VARO's March 1996 decision includes 
report of VA examination dated May 1998.  This examination 
report reflects that "[t]here seems to be reasonable 
evidence suggesting association between his chronic anxiety 
and his medical chronic skin condition, although it is 
impossible to demonstrate direct causality ofd the mechanism 
underlying the relationship."  Report of VA examination 
dated May 1998 was not considered on the March 1996 
adjudication of the appellant's claim for service connection 
for anxiety and it tends to show a positive relationship 
between the appellant's service-connected skin disorder and 
his anxiety symptoms.

Reviewing the recently submitted evidence in the context of 
the applicable law, the Board finds that new and material 
evidence has been submitted to reopen the claim for service 
connection for anxiety secondary to service-connected skin 
disorder and, therefore, reopening is warranted.  The opinion 
expressed in the May 1998 VA examination report directly 
addresses the issue of the relationship between the 
appellants' anxiety and skin disorder, and associates the 
anxiety symptoms with service-connected skin disorder.  Since 
this evidence was not previously considered on consideration 
of the claim in March 1996, it is new.  Also, since this 
evidence is clearly "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," the new evidence is material to the issue of service 
connection.  38 C.F.R. § 3.156; Hodge, 155 F.3d at 1359, 
1363.  Accordingly, the Board concludes that the claim must 
be reopened. 38 U.S.C.A. § 5108 (West 1991).

II.  Claims for Service Connection

Having reopened the appellant's claim, the underlying issue 
must now be adjudicated.  Before the Board may proceed, 
however, it must first determine whether rendering a decision 
prior to consideration of the issue by the agency of original 
jurisdiction (VARO) will have prejudiced him in the course of 
his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Because the Board's decision will result in a 
determination that his claim is not well grounded within the 
meaning of 38 U.S.C.A. § 5107(a), and because the law does 
not require a useless act, the appellant is not prejudiced.  
We note that remand of the claim to VARO for additional 
consideration is not required because remanding this not well 
grounded claim "would unnecessarily impose additional burdens 
upon the BVA with no possibility of any benefit flowing to 
the veteran."  12 Vet App 203, 208 (1999).  As no possible 
benefit can flow to the appellant, he is not prejudiced by 
the Board's action in this case.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1996).  Service 
connection may also be granted where a service-connected 
disability aggravates a nonservice-connected disability, with 
compensation being paid for the amount of disability which 
exceeds "the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet.App. 439 (1994) (en 
banc).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; and medical 
evidence of a nexus or link between the claimed disease or 
injury and his service-connected disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).
The appellant argues that he has a psychoneurotic disease, 
manifested by anxiety, that is aggravated by his service-
connected skin disability (dermatitis).  In January 1996, a 
VA psychiatric examination was conducted.  The appellant 
described anxiety episodes that were in close temporal 
relationship to the exacerbation of his dermatitis.  The 
assessment was psychological factors affecting medical 
conditions that included dermatitis.  The examiner indicated 
that the appellant had "a good history of psychosocial 
functions, besides his chronic dermatitis."  Also, in 
January 1996, a VA skin examination was performed.  The 
appellant reported a rash all over his body since 1951 and 
that, if he gets shaking all over, he "has to eat a candy 
bar or a sandwich to get the itching and shakiness to stop."  
The assessment was for chronic dermatitis of the feet, hands, 
groin, buttocks, chest and face, "which is pruritic and 
aggravates the patient's anxiety disorder."

By an April 1997 rating decision, an increased disability 
evaluation for service-connected dermatitis was awarded, 
thereby, increasing the appellant's disability award from 30 
to 50 percent for that disability, effective from February 
1995.  This increase was predicated on the presence of 
nervous manifestations associated with the skin disorder, as 
indicated by the recent VA examinations and VA outpatient 
treatment records.

In May 1998, the same examiner who saw the appellant in 
January 1996 conducted a VA psychiatric examination.  The 
appellant reported that he had difficulty sleeping at night 
because of itching associated with his skin disorder.  By 
history, he developed symptoms of anxiety soon after his skin 
problems emerged.  He stated that he always maintains a 
certain level of anxiety, but that this level of anxiety 
increases when his skin lesions flare-up.  Objectively, the 
appellant's mood was anxious and the examiner noted the 
presence of skin lesions on the exposed surfaces of the 
appellant's hands, which he itched throughout the interview.  
The Axis I diagnosis was "[p]sychological factors affecting 
medical condition."  The Axis III diagnoses included 
dermatitis along with numerous other physical disabilities.  
The examiner commented as follows:

The Veteran reported temporal associated 
of his skin condition and anxiety since 
1951, and his anxiety seems to constitute 
an additional health risk.  There seems 
to be reasonable evidence suggesting 
association between his chronic anxiety 
and his medical chronic skin condition, 
although it is not possible to 
demonstrate direct causality of the 
mechanisms underlying the relationship.  
The Veteran and his wife report that for 
over a year his anxiety has been 
increased in frequency and severity.  It 
has to be considered that the Veteran 
also has some other significant medical 
illnesses that also are aggravating 
factors.

In this case, competent medical evidence has not been 
presented showing that the appellant has any psychoneurotic 
disease that is separate and apart from the "psychological 
factors affecting [his] medical [skin] condition."  We 
observe that an increased disability evaluation for service-
connected dermatitis was awarded by an April 1997 rating 
decision, increasing the appellant's disability award from 30 
to 50 percent, effective from February 1995.  This increase 
was predicated on the presence of nervous manifestations 
associated with the skin disorder, consistent with the 
criteria set forth in diagnostic code 7819.  See 38 C.F.R. 
§ 4.118 (1999).  The evidence of record at that time, 
including VA psychiatric examinations dated January 1996 and 
VA outpatient treatment records, reflects a history of skin 
exacerbations with anxiety manifestations along with an Axis 
I diagnosis for "[p]sychological factors affecting medical 
condition."  These records do not contain competent evidence 
of any psychoneurotic disease, apart and separate from those 
manifestation of the appellant's skin disability.  
Additionally, the most recent VA psychiatric examination in 
May 1998 also reflects an Axis I diagnosis for 
"[p]sychological factors affecting medical condition."  
This is not a disease entity and, although there are 
references to chronic anxiety, these symptoms appear to 
entirely coexist with the appellant's skin disability and are 
compensated in conjunction that disability as provided by the 
appropriate diagnostic code.  The record shows only 
coexisting symptoms and manifestations of one disease entity 
involving the skin.  Accordingly, in the absence of competent 
evidence showing a separate disease entity, so that one could 
aggravate the other as claimed by the appellant, rather than 
just coexisting, the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet.App. 233, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).

We note that nervousness may result from many causes; some 
may be service-connected, others, not, and that evaluation of 
the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1999).  As such, even were 
service-connected awarded for anxiety disorder, as a separate 
disability from the appellant's skin disorder, this would not 
necessary result in any greater disability evaluation as his 
nervous manifestations are already rated in conjunction with 
his skin disability.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection.


ORDER

To the extent of the finding that new and material evidence 
has been presented to reopen the claim for service connection 
for a psychoneurotic disease (anxiety disorder) secondary to 
service-connected skin disability (dermatitis), this claim is 
resolved in the appellant's favor.

Service connection for a psychoneurotic disease (anxiety 
disorder) secondary to service-connected dermatitis is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

